DISSENTING OPINION BY
Judge FRIEDMAN.
I respectfully dissent. The majority holds that the President Judge of the Court of Common Pleas of Jefferson County did not have jurisdiction to settle the grievances of five court employees challenging the County Salary Board’s (Salary Board) elimination of their positions because the President Judge’s decision in favor of the employees usurped the legislative budget-making function of the County Commissioners (Commissioners), a violation of the separation of powers doctrine. I cannot agree.
On August 13, 2003, the Commissioners and the Jefferson County Court Appointed Employees Association (Union) executed the CBA, governing full-time professional and nonprofessional employees who are “necessary to the functioning of the [c]ourts.” (Findings of Fact, No. 3; R.R. at 15b, 32b-33b.) Article Twenty of the CBA lists the names and salaries of the bargaining unit members, employees necessary to the functioning of the courts. (R.R. at 26b.)
In formulating their budget for 2004, the Commissioners sought court approval to raise taxes, but the President Judge denied the petition. On March 8, 2004, the Salary Board eliminated five court positions that, under the CBA, were necessary to the functioning of the courts. The members of the Salary Board were the Commissioners, the County Treasurer and the President Judge. The President Judge voted not to eliminate the positions. (Findings of Fact, Nos. 5-6,12.)
By letters dated March 15, 2004, the President Judge informed five court em*902ployees that their positions had been eliminated. The five employees filed grievances, which the President Judge settled in favor of the employees. When the Commissioners refused to reinstate the employees, the Union filed an unfair labor practice charge with the PLRB, which ultimately determined that the decision of the President Judge infringed on the legislative budgeting function in violation of the separation of powers doctrine.
The majority affirms the PLRB. However, in doing so, the majority does not consider that there is no infringement of the legislative budget-making function in cases involving expenditures that are necessary to the functioning of the courts and that, under Franklin County Prison Board v. Pennsylvania Labor Relations Board, 491 Pa. 50, 417 A.2d 1138 (1980), the elimination of the five court positions by the Salary Board in this case was not the performance of a legislative function by a legislative body.
I. Necessary Positions
The judiciary has the inherent power to compel expenditures that are necessary to prevent the impairment of the exercise of the judicial power or of the proper administration of justice. Beckert v. Warren, 497 Pa. 137, 439 A.2d 638 (1981).
The only employees covered by the CBA in this case are those that are necessary to the functioning of the courts. Certainly, the Commissioners knew with whom they were negotiating the CBA. Thus, once the Commissioners signed the CBA, they had to devise a budget that covered the employees and salaries listed in the CBA.1 Otherwise, the Commissioners would have violated the separation of powers doctrine by infringing upon the inherent power of the judiciary to exercise the judicial power and to administer justice.
Because the Salary Board eliminated five court positions that were necessary to the functioning of the courts, I conclude that the President Judge did not infringe upon the legislative budget-making function in settling the grievance in favor of the five employees. I also conclude that, by refusing to comply with the President Judge’s grievance decision, the Commissioners infringed upon the power of the judiciary to compel expenditures necessary to prevent the impairment of the exercise of the judicial power or of the proper administration of justice.
II. Salary Board
The Salary Board is not a legislative body and does not perform legislative functions. Franklin County Prison Board. Indeed, the members of the Salary Board in this case included the President Judge, a member of the judicial branch, and the County Treasurer, a member of the executive branch. In this regard, our supreme court has stated:
*903[A] member of the executive branch of local government — either the county-controller or the county treasurer where there is no controller — sits on the salary boards, further discrediting the notion that the salary boards are legislative bodies. The salary boards perform administrative functions only....
Id. at 61, 417 A.2d at 1143 (citation omitted).
Here, the President Judge rendered a decision relating to the Salary Board’s elimination of five court positions, which was not a legislative function performed by a legislative body. It is true that the Salary Board eliminated the positions in implementing the Commissioners’ budget, but the budget adopted pursuant to the legislative power did not require that the Salary Board eliminate the se five positions. Commissioner Paul Corbin testified as follows:
Q Could the Salary Board have eliminated five employees from other departments instead of the bargaining unit that consisted of necessary court employees? .... You could have told them to eliminate two positions instead of one, couldn’t you?
A Sure.
Q And, they would have had to do it? A Sure.
Q So, there was alternative ways for you to eliminate the same number of employees, correct?
A.... Yes.
(R.R. at 134b.) Clearly, then, when the Salary Board chose to eliminate five court positions, it was an administrative decision that was separate and distinct from the legislative budget-making power. If the Commissioners had reinstated the five court employees and their positions pursuant to the President Judge’s grievance decision, the budget would not have changed. The Salary Board simply would have been required to take further administrative action.
For the foregoing reasons, unlike the majority, I cannot conclude that the President Judge’s grievance decision violates the separation of powers doctrine. Accordingly, I would reverse.
Judge McGINLEY joins in this dissent.

. Ultimately, in this case, the Commissioners who negotiated the CBA did not formulate the budget. Commissioner Paul Corbin, one of the Commissioners who did make the budget, testified as follows:
Q And, isn’t it true that the ... Commissioners who signed onto this [CBA] had already made the determination that all of the bargaining unit members were necessary for the functioning of the courts....
A I can’t speak for the previous Board of Commissioners....
Q But, you have to live with it, right?
A We had to live with it.
Q Did you take that language into consideration when the Salary Board made its decision to eliminate five members of the bargaining unit?
A We knew the language was in there.
Q And, was there ... an inquiry made as to whether or not an elimination of those positions would interfere with the administration of justice?....
A No, there was no direct inquiry.
(R.R. at 133b-34b.)